Exhibit (p)(16) HORIZON ASSET MANAGEMENT, INC. (“Horizon”) CODE OF ETHICS (“Code”) April Table of Contents 1.Introduction and Purpose of the Code 2.Statement of General Principles 3.Standards of Business Conduct 4.Definitions 5.All Employees - Restrictions on Outside Business Activities 6.All Employees - Restrictions on Gifts from Business Associates 7.Whistleblower Reporting and Procedures 8.All Employees - Requirements for Personal Accounts 9.All Employees - Prohibited Transaction in Securities 10.Reporting Requirements 11.Certifications 12.Penalties and Sanctions 13.Duties of the Chief Compliance Officer and Executive Committee 14.Recordkeeping Exhibits Exhibit A Statement of Policies and Procedures Designed to Detect and Prevent Insider Trading Exhibit B Gift and Entertainment Policy Exhibit C Employee Complaint (Whistleblower) Reporting and Procedures Exhibit D Reporting Forms 1.Introduction and Purpose of the Code. As an investment advisory firm, Horizon owes a fiduciary responsibility to our Advisory Clients.Horizon and every employee of Horizon (“Employee”) principally located at or associated with the offices of Horizon at 470 Park Avenue South, New York, New York owe those Advisory Clients a duty of undivided loyalty.Our Advisory Clients expect us to act in their best interests at all times; therefore, Horizon seeks to maintain a reputation for fair dealing and honesty. This Code represents a complete restatement of the existing Horizon Code as amended through October 31, 2007 in compliance with both Rule 17j-1 of the Investment Company Act of 1940 (the “Company Act”), applicable when Horizon acts as sub-adviser to a registered investment company, and Rule 204A-1 under the Investment Advisers of 1940, as amended (the “Advisers Act”) This Code establishes standards of conduct expected of all Employees and addresses conflicts that arise from Employees’ personal trading and other activities.Every Employee is expected to fully understand and adhere to the policies and procedures set forth in this Code.Horizon holds all Employees equally accountable to every provision within this Code regardless of title and/or work function.As each Employee must be aware, Horizon works in a highly regulated industry and is governed by an ever-increasing body of federal, state, and international laws and numerous rules and regulations which, if not observed, can subject Horizon and/or Employees to regulatory sanctions. The Code is designed to establish procedures for the detection and prevention of activities by which persons having knowledge of the holdings, recommended investments and investment intentions of Horizon’s Advisory Clients, including the investment funds, for which Horizon acts as adviser or sub-adviser (collectively, “Advisory Clients”) may abuse their fiduciary duties, and otherwise to deal with the type of conflict of interest situations addressed by Rule 17j-1 and Rule 204A-1. Although the Code is intended to provide each Employee with guidance and certainty as to whether or not certain actions or practices are permissible, it does not cover every issue an Employee may face.In this regard, Horizon also maintains other compliance-oriented policies and procedures, and among others, there is a Gift
